UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6653


RONALD L. LEGG,

                  Plaintiff - Appellant,

          v.

SOUTH CAROLINA; W. THOMAS FLOYD,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:13-cv-00172-RMG)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald L. Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ronald L. Legg seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint.         We    dismiss   the   appeal   for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on March 7, 2013.          The notice of appeal was filed on April 18,

2013. * Because Legg failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts     and    legal   contentions     are   adequately      presented   in   the



      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3